Name: Commission Regulation (EEC) No 3243/88 of 19 October 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/6 Official Journal of the European Communities 22. 10 . 88 COMMISSION REGULATION (EEC) No 3243/88 of 19 October 1988 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a decision on the allocation of food aid, the Commission has allocated to Licross 780 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7 . 1988 , p. 7. 3 OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 22. 10 . 88 V Official Journal of the European Communities No L 289/7 ANNEX LOT A "1 . Operation No (') : 1029/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (6) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 GenÃ ¨ve 19 (Telex : 22555 LRCS CH, Tel . : 34 55 80) 4. Representative of the recipient Q : Cruz Roja Boliviana, avenida Simon Bolivar n ° 1515, Casilla n ° 741 , La Paz, Tel.: 34 09 48/32 65 68 , Telex : 331 « BOLCRUZ 5. Place or country of destination : Bolivia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kilograms  in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACCION, N ° 1029/88 / 'A red cross' / LECHE EN POLVO VITAMINADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE SOCIEDADES DE LA CRUZ ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / LA PAZ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply (10) : free at destination  La Paz 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing : warehouse of the Red Cross, La Paz 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 30 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 - Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Brussels, (Telex : AGREC ,22037 B) 25 . Refund payable on request by the successful tenderer (^ : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8) No L 289/8 Official Journal of the European Communities 22. 10 . 88 LOT B 1 . Operation No (') : 1037/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (6) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 , GenÃ ¨ve 19, (Telex : 22555 LRCS CH, Tel . : 34 55 80)- 4. Representative of the recipient f) : Cruz Roja Peruana, Av. Camino del Inca y Nazarenas, Urb. Las Gardenias-Surco, Apartado 1534, Lima, Tel.: 48 94 31 / 48 64 72, Telex : 21002-CP  CESAR/ 25202-CP 'Para Cruz Roja Peruana' 5 . Place or country of destination : Peru 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms  in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under 1.1 .B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACCIÃ N N ° 1037/88 / 'A red cross' / LECHE EN POLVO VITAMINADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE SOCIEDADES DE LA CRUZ ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / CALLAO' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1 .B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply (10) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in "ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, (Telex : AGREC 22037 B) 25. Refund payable on request by the successful tenderer (^ : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8) 22. 10 . 88 Official Journal of the European Communities No L 289/9 LOT C 1 . Operation No (') : 1038/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient^6): Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 GenÃ ¨ve 19 (Telex : 22555 LRCS CH, Tel . : 34 55 80) 4. Representative of the recipient Q : Cruz Roja Uruguaya, Avenida 8 de Octubre 2990, Montevideo, Tel . : 80 07 14/80 21 12 5. Place or country of destination : Uruguay 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 60 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms  in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.i:B.4.2)) Supplementary markings on packaging : 'ACCIÃ N N ° 1038/88 / 'A red cross' / LECHE EN POLVO VITAMINADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE SOCIEDADES DE LA CRUZ ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / MONTEVIDEO' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market v The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply (10) : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Montevideo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, (Telex : AGREC 22037 B) 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988, p. 8) No L 289/ 10 Official Journal of the European Communities 22. 10 . 88 LOT D 1 . Operation No (') : 1039/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (6) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 , GenÃ ¨ve 19, (Telex : 22555 . LRCS CH  Tel . : 34 55 80) 4. Representative of the recipient (3) : Indian Red Cross Society, Red Cross Building, 1 Red Cross Road, New Delhi 110001 , (Tel .: 38 64 41 , 38 64 42, 38 64 43, Telex : 3166115 IRCS IN) 5. Place or country of destination : India 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 100 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms  ¢ in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and Ll.B.4.2)) Supplementary markings on packaging : 'ACTION No 1039/88 / 'A red cross' / DSM / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / BOMBAY' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply (10) : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Bombay 16.. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, . BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, (Telex : AGREC 22037 B) 25 . Refund payable on request by the successful tenderer Q : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8 ) 22. 10 . 88 Official Journal of the European Communities No L 289/ 11 LOT E 1 . Operation No ('): 1042/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 GenÃ ¨ve 19 (Telex : 22555 LRCS CH, Tel . : 34 55 80) 4. Representative of the recipient (8) : Nepal Red Cross Society, Red Cross Marg, Kalimati , PO Box 217, Kathmandu, Mr T. R. Onta ; Tel.: 2-117 61 / 2-151 67, Telex : 2569 NRCS NP 5. Place or country of destination : Nepal 6 . Product to be mobilized : vitaminized skimmed-milk powder , 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to 1.1.B.3) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms ; in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : - 'ACTION No 1039/88 / 'A red cross' / DSM / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / BIRGANJ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply (10) : free at destination - Birganj 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Nepal Red Cross Society, Central Warehouse, Birganj, Parsa District 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18. Deadline for the supply : 30 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 ' at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 14 February 1989 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Brussels (Telex : AGREC 22037 B) 25. Refund payable on request by the successful tenderer 0 : refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8) No L 289/ 12 Official Journal of the European Communities 22. 10 . 88 LOT F 1 . Operation No ('): 1043/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (6) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 GenÃ ¨ve 19 (Telex : 22555 LRCS CH, Tel . : 34 55 80) 4. Representative of the recipient (8) : The Sri Lanka Red Cross Society, 106 Dharmapala Mawatha, Colombo 7, Tel.: 91095/515434, Telex : 21201 OBHTEL CE 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 120 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms  in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACTION No 1043/88 / 'A red cross' / DSM / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / COLOMBO' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply (10) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Colombo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049 Brussels (Telex : AGREC 22037 B) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 16 August 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16. 9 . 1988, p. 8) 22. 10 . 88 Official Journal of the European Communities No L 289/13 LOT G 1 . Operation No (') : 1033/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (6) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 , GenÃ ¨ve 19 (Telex : 22555 LRCS CH ; Tel . : 34 55 80) 4. Representative of the recipient (9) : SociÃ ©tÃ © Nationale de la Croix Rouge - HaÃ ¯tienne, Place des Nations Unies (Bicentenaire), BP 1337, Port-au-Prince," Tel : 2 10 33/34, Telex : 2030001 5 . Place or country of destination : Haiti 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 100 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms  in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACTION N » 1033/88 / 'A red cross' / LEP / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S (LICROSS) / POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply (10) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port-au-Prince ^ 16 . Address of the warehouse and, if appropriate , port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau' de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8) No L 289/14 Official Journal of the European Communities 22. 10 . 88 LOT H 1 . Operation No ('): 1032/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (*) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 GenÃ ¨ve 19, (Telex : 22555 LRCS CH, Tel . : 34 55 80) 4. Representative of the recipient (3) : The Guyana Red Cross Society, Eve Leary, PO Box 1 0524, Geor ­ getown, Tel . : 651 74, Telex FERNA 2226 GY 'For Guyana Red Cross' 5. Place or country of destination : Guyana 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms  in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACTION No 1032/88 / 'A red cross' / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBU ­ TION / GEORGETOWN' , and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply (10) : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels (Telex : AGREC 22037 B) 25. Refund payable on request by the successful tenderer ^: refund applicable on 16 August 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8) 22. 10 . 88 Official Journal of the European Communities No L 289/ 15 LOT I 1 . Operation No (') : 1036/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (6) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge^ service logistique, case postale 372, CH-1211 , GenÃ ¨ve 19, (Telex : 22555 LRCS CH, Tel . : 34 55 80) 4. Representative of the recipient F) : Cruz Roja Paraguaya, Brasil 216, Esquina JosÃ © Berges, AsunciÃ ³n, Telex : 'PY OSR CR , Tel.: 227 97/ 20 54 96 5. Place or country of destination : Paraguay 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms ; in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACCIÃ N N ° 1036/88 / 'A red cross' / LECHE EN POLVO VITAMINADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE SOCIEDADES DE LA CRUZ ROJA / ASUNCIÃ N' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply (10) : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Calle Andres 33, Asuncion 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 30 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 14 February 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : r Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels (Telex : AGREC 22037 B) 25. Refund payable on request by the successful tenderer ^ : refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16 . 9 . 1988 , p. 8) No L 289/ 16 Official Journal of the European Communities 22. 10 . 88 LOT K 1 . Operation No (') : 1031 /88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient (") : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 GenÃ ¨ve 19 (Telex : 22555 LRCS CH, Tel . : 34 55 80) 4. Representative of the recipient (3) : Cruz Roja Chilena, avenida Santa Maria 0150, Correo 21 , Casilla 246-V, Santiago de Chile, Tel . : 77 12 16 (Pres .) / 77 14 88 (Oficinas), Telex : 340436 PBVTR CK 5. Place or country of destination : Chile ; 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 50 tonnes , 9 . Number of lots : one 10. Packaging and marking : 25 kilograms  in 20-foot containers (see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACCIÃ N N ° 1031 /88 / 'A red cross' / LECHE EN POLVO VITAMINADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE SOCIEDADES DE LA CRUZ ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / VALPARAISO' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply , 12. Stage of supply (l0) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Valparaiso 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 7 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels (Telex AGREC 22037 B) 25. Refund payable on request by the successful tenderer (f): refund applicable on 16 August 1988 fixed by Regulation (EEC) No 2844/88 (OJ No L 256, 16. 9 . 1988, p. 8) 22. 10 . 88 Official Journal of the European Communities No L 289/ 17 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tender shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has "been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applilcable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts , the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall contact the recipient as soon as possible in order to determine the necessary shipping documents and their distribution . I7) Commission delegate to be contacted by the successful tenderer : Valle Arriby, Calle ColibrÃ ¬, Carretera de Baruta, Caracas, Venezuela, Tel .: 92 50 56/92 39 67/91 47 07, Telex 26336 COMEU VC. (8) Commission delegate to be contacted by the successful tenderer : YMCA, Cultural Centre Building, Jai Singh Road, New Delhi 110001 , India, Tel.: 34 42 22/35 04 30, Telex 3161315. (') Commission delegate to be contacted by the successful tenderer : Sunjet House, Fairchild Street, PO Box 654 C, Bridgetown, Barbados, Tel . : 427 43 62/429 71 03, Telex 2327 DELEGFED WB. (I0) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/LCL or LCL/FCL basis, all costs of unloading and transporting from the under hook stage up to the designated destuffing area via, if any, transit check shed area . The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ ting from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned 14 (5) (a) the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient.